J-S46031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: M.J.T., A MINOR                       :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
    APPEAL OF: J.K. A/K/A J.E.K. A/K/A           :
    J.E.K. A/K/A J.K., MOTHER                    :
                                                 :
                                                 :
                                                 :
                                                 :   No. 1002 EDA 2019

              Appeal from the Decree Entered February 26, 2019
    In the Court of Common Pleas of Bucks County Orphans’ Court at No(s):
                                 2018-9036


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                FILED OCTOBER 21, 2019

        Appellant,   J.K.    (“Mother”),       appeals   from   the   decree   entered

February 26, 2019, involuntarily terminating her parental rights to her child,

M.J.T. (“Child”), born May 2012.1 We affirm.

        We summarize the facts and procedural history underlying this appeal

as follows. See Trial Court Opinion, filed 5/24/2019, at 1-7; N.T., 2/21/2019,

at 1-232. Prior to the commencement of the instant matter, the Bucks County

Children and Youth Social Services Agency (“the Agency”) had previously

provided general protective services to the family. The first referral to the

Agency was made in May 2016, due to lack of supervision and general welfare

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1That same day, the court terminated the parental rights of D.T. (“Father”).
Father has also appealed, and we address his issues in a separate
memorandum at 1004 EDA 2019.
J-S46031-19



concerns; it was closed in June 2016.        A second referral was made in

September 2016 due to inadequate parenting, lack of supervision, and

substance abuse concerns.     A third referral was made in December 2016

averring that Mother, who was living in a shelter with Child, was impaired

while caring for him.

      In January 2017, the Agency obtained an emergency shelter care order

after Mother informed the Agency she was no longer receiving mental health

treatment and revealed a long history of substance abuse. At that time Mother

tested positive for heroin, cocaine, and marijuana.

      On March 20, 2017, Child was adjudicated dependent. At that time,

Mother was given objectives for reunification which included remaining drug-

free, obtaining and completing substance abuse and mental health counseling,

and obtaining and maintaining appropriate housing and income.                On

February 7, 2018, Child’s permanency goal was changed from reunification to

adoption. Mother did not appeal the goal change.

      On April 6, 2018, the Agency filed a petition for the involuntary

termination of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b). On February 26, 2019, the court held a hearing on the

termination petitions.     Child was represented by guardian ad litem,

Lisa A. Horne, Esquire, and legal interests counsel, Timothy J. Barton, Esquire.

Mother, represented by counsel, appeared and testified on her own behalf.

Father, although represented by counsel, was not present and consequently

did not testify. The Agency presented the testimony of Jodi Hertzberg, the

                                     -2-
J-S46031-19



Agency caseworker. Mother presented the testimony of Carley Canada-Banks,

her YWCA case manager.

      Ms. Hertzberg testified that she is the Agency caseworker assigned to

Child’s case and has been the caseworker as of March 2017, almost the entire

duration of the case. N.T., 2/26/2019, at 18-19. Ms. Hertzberg noted that

the Agency had provided general protective services to the family but that, in

January 2017, Mother informed the Agency she was no longer in substance

abuse or mental health treatment.     At that time, the Agency drug tested

Mother: the results were positive for heroin, cocaine, and marijuana, and

Mother admitted a long history of polysubstance abuse.       Id. at 20.   The

Agency sought a shelter care order and obtained physical custody of Child.

Id. at 21-22.

      Ms. Hertzberg testified about Mother’s service plan objectives, which

included quitting drugs, remaining sober, obtaining and completing mental

health treatment, obtaining safe and appropriate housing and providing a copy

of a lease, obtaining and maintaining income sufficient to support herself and

Child, and having regular contact and maintaining a relationship with Child.

Id. at 28.

      Ms. Hertzberg testified regarding Mother’s visitation. Initially, Mother

had twice-a-week supervised visitation with Child. Id. at 29. Gradually, this

visitation was increased to unsupervised visitation, which was generally twice

a week, on a flexible schedule. Id. However, Mother stopped attending visits

in September 2017 and her last contact with the Agency was September 19,

                                    -3-
J-S46031-19



2017. Id. During the time she was not in contact with the Agency, Mother

did not provide support, food, clothing, necessities of life, or cards, gifts, or

letters for Child. Id. at 30. Mother resumed contact with the Agency in July

2018, stating that her attorney had instructed her to call the agency worker.

Id. at 30. Mother did not provide much information about her lack of contact

but indicated that she did not agree with the goal change to adoption, and

that she had been homeless. Id. at 31. Although the Agency did not support

visitation, in August 2018, the court ordered contact with Mother. Id. at 34.

       Subsequently, Mother informed Ms. Herzberg that she had been living

in a motel room with Father and that Father abused her and would not allow

her to leave the room. Id. at 36. Mother then told Ms. Hertzberg that she

had been residing in a YWCA homeless shelter in the state of Delaware since

May 2018. Id. at 37. However, Mother did not contact the Agency until July

2018. Id. at 37-38. In November 2018, Mother informed Ms. Hertzberg that

she was unsure whether she should file for a petition for protection from abuse

(“PFA”) order against Father. Id. at 38-40. Both Mother’s social worker in

Delaware and Ms. Hertzberg strongly encouraged Mother to file the petition.

Id. at 39. In August 2018, Mother gave birth to a second child; Father is also

the father of that child.2



____________________________________________


2 Mother’s second child, E.T., is in the custody of the State of Delaware’s
Department of Services for Children, Youth, and Their Families. N.T.,
2/21/2019, at 40.

                                           -4-
J-S46031-19



      Ms. Hertzberg testified that, since April 2017, Child has been residing in

a foster home.   Id. at 35. Child’s foster parent is a single woman whose

mother and father live in an in-law suite attached to the home. Id. at 41.

Child has his own bedroom, of which he is very proud, and a dog he loves.

Id. at 103-04. “Foster grandparents” are very involved in Child’s life, and

Child adores them, calling them “Mom-mom” and “Pop-pop.” Id. at 41. Child

calls his foster mother “Mommy” and is loving and affectionate towards her.

Id. at 42. Foster mother is an adoptive resource. Id. at 44. At the beginning

of his placement, Child had difficulty with limits and acting out and had issues

with wetting the bed and nightmares. Id. at 93. Child was placed in therapy

to work on these behaviors. Id. at 93-94.

      Ms. Hertzberg testified that, since the resumption of visitation and as of

the time of the hearing, Mother and Child had three visits. Id. at 44-45. The

Agency felt that reintroducing Mother into Child’s life should be done in a

therapeutic setting. Id. at 45. At first, Child was shocked to see Mother and

asked numerous questions. Id. at 47. At a subsequent visit, he was excited

to receive Christmas gifts. Id. At a third visit, Child was told he had a baby

sister which created “a lot of confusion and questions”; he wanted to bring the

baby to his foster home and asked if she could come and live with him. Id.

at 49. Child asked Mother why she had not visited him earlier, and she stated

that she had car trouble and could not get to visits to see him. Id. at 47-49.

At that visit Child said to Mother that he wished to stay with his family and be

adopted by “Mommy,” meaning his foster mother. Id. at 49. Mother stated

                                     -5-
J-S46031-19



that she was working on bringing the family back together. Id. at 51. This

statement made Child shocked and confused. Id. at 52. Ms. Hertzberg was

present for all visits between Child and Mother, and at no time did Child say

he wanted to be together with his mother and sister. Id. at 217. In therapy,

Child wrote a response to a question that he felt sad without Mother and

wanted her to be there with him; in the same document he stated that “my

mother left my brother and me,” although he does not have a brother. Id. at

221-24. Ms. Hertzberg testified that Child needs the stability and permanency

of his foster home and that his visits with Mother have confused him and

caused regressions in his behavior. Id. at 52-53, 55.

       Ms. Canada-Banks testified that she is the domestic and sexual violence

case manager and resource coordinator for the YWCA in the state of Delaware.

Id. at 129. She has worked at the YWCA for two and a half years. Id. at

130.   She has been Mother’s direct case manager since May 2018, when

Mother entered the emergency shelter program; Mother and her baby have

since transferred into the domestic violence program, even though Mother did

not initially disclose her history of abuse to Ms. Canada-Banks. Id. at 133-

36. Since entering services, Mother has been engaging in financial coaching,

group therapy, and weekly individual therapy.      Id. at 137.    According to

Ms. Canada-Banks, Mother is employed, compliant with the guidelines, and a

model participant in the program. Id. at 137-38. Ms. Canada-Banks testified

that Mother’s goal is to be reunified with her children and that she would like



                                     -6-
J-S46031-19



to transition back into the community and to sustain herself and her family.

Id. at 141.

       Mother testified that, after the Agency became involved with the family

and Child was taken into foster care, she had an assessment done and went

into treatment. Id. at 143. As of the date of the hearing she had been sober

for almost two years. Id. at 144. Mother testified that, when Child first came

into care, she had supervised visitation twice per week. Id. at 144-45. She

continued that her visitation was later expanded into five-hour unsupervised

visits that occurred three times per week, which she attended by driving two

hours from the state of Delaware to Bucks County, Pennsylvania.

       Mother also testified that, in the summer of 2017, she was ready to sign

a lease for a two bedroom apartment, but, due to mold in the apartment, she

was unable to move into it and could not find another apartment within her

budget. Id. at 146. At that time, she had been living with Father and Father’s

nineteen-year-old daughter, M.T. Id. at 146-47. Mother’s landlord did not

want to rent the room to three people, and Mother, Father, and M.T. ended

up living in a motel by November 2017. Id. at 147. Father began to use

drugs and became abusive and controlling. Id. Father threatened Mother,

hit her, twisted her arms, spit in her face, choked, and slapped her. Id. at

148.   Father broke Mother’s phone and would not allow her to speak to

anyone. Id. Mother was able to leave the room to obtain toiletries or food.

Id. at 176. Mother was not able to “escape” until Father was incarcerated for

a probation violation in April 2018. Id. at 147-49. Mother was afraid to go

                                     -7-
J-S46031-19



to the police or attempt to call the Agency, because she thought Father or his

adult son would kill her. Id. at 177-78. She testified she could not call the

Agency, because there was no way for her to look up the number. Id. at 179.

       Mother testified that, after Father’s incarceration she attempted to

obtain a phone from the welfare office and to call Child on his birthday. Id.

at 149-50. When she did not receive a response from the foster mother, she

first contacted her lawyer and then reached out to the Agency in July 2018.

Id. at 152. Mother testified that she waited so long because she was pregnant

and scared of caseworkers’ reactions to her pregnancy and extended absence.

Id. at 152-53. She did not contact the Agency until the end of June. Id. at

181. When Mother’s youngest child was born in August 2018, Mother and

Father presented at the hospital as a couple. Id. at 9-22, 40.

       At the time of the hearing, Mother lived in the YWCA’s transitional

housing program and could reside there with her children until August 2020

without paying rent. Id. at 153. Mother testified that she was employed by

a home health care agency as of November 30, 2018. Id. at 154-55. Mother

intended to take a course for medical billing and coding. Id. at 161. Mother

obtained a car and a PFA order against Father in November 2018. Id. at 161,

188.    Mother testified that, at the shelter, she attends weekly domestic

violence individual counseling and group counseling and biweekly mental

health counseling. Id. at 158-59. Mother completed a parenting class on

December 28, 2018. Id. at 159. She has applied for a federal assistance



                                    -8-
J-S46031-19



program that takes 30% of her income for rent, and she has been saving

money while residing at the shelter. Id. at 162.

      Mother testified that she attended three therapeutic visits with Child

beginning in December 2018. Id. at 163. In Mother’s opinion, the visits went

well, although initially Child was confused and shocked to see Mother. Id. at

163-64. Mother testified that Child warmed up to her during the first visit and

that she brought Christmas gifts for him at the second visit.       Id. at 164.

During the third visit, Mother gave Child a shirt that said he was a big brother.

Id. at 165. Mother testified that Child was happy to see her and wanted them

to be a family again and to babysit his younger sister. Id. at 170. However,

Child did ask why Mother had not come to see him. Id. at 171.

      Attorney Barton stated that he had met with Child on two occasions,

first in December 2018 and again the week of the termination hearing. Id. at

226-27. Child is bright and articulate, although Attorney Barton did not think

that Child understood all of the legal ramifications of a termination hearing.

Id. Child told Attorney Barton he is very happy with foster mother, wants to

stay with his foster family, and does understand that, as a result of the

hearing, there was a possibility his foster mother could adopt him. Id. at 228.

Child indicated he wanted to be adopted by foster mother. Id. When asked

about the therapeutic visits with Mother, Child became very quiet and

withdrawn and did not want to talk about them. Id. at 228-29. Child indicated

that he loved Mother very much and missed her, but he was upset by the fact

that Mother had fallen out of touch with him.       Id. at 229.    Child did not

                                      -9-
J-S46031-19



understand why the things that had happened to separate him from Mother

had occurred. Id.

       Following the hearing, the court terminated Mother’s parental rights.

Mother timely filed a notice of appeal and concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).3

       On appeal, Mother raises the following issues for our review:

       1. Did the trial court erroneously grant [the Agency’s] petition to
       involuntarily terminate the rights of [Mother] pursuant to 23
       Pa.C.S. § 2511(a)(1) when the Agency failed to prove the grounds
       thereunder by clear and convincing evidence?

       2. Did the trial court erroneously grant the Agency’s petition to
       involuntarily terminate the rights of [Mother] pursuant to 23
       Pa.C.S. § 2511(a)(2) when the Agency failed to prove the grounds
       thereunder by clear and convincing evidence?

       3. Did the trial court erroneously grant the Agency’s petition to
       involuntarily terminate the rights of [Mother] pursuant to 23
       Pa.C.S. § 2511(a)(5) when the Agency failed to prove the grounds
       thereunder by clear and convincing evidence?

       4. Did the trial court erroneously grant the Agency’s petition to
       involuntarily terminate the rights of [Mother] pursuant to 23
       Pa.C.S. § 2511(a)(8) when the Agency failed to prove the grounds
       thereunder by clear and convincing evidence?

       5. Did the trial court erroneously move its inquiry to the needs
       and welfare of the children pursuant to 23 Pa.C.S. § 2511(b) and
       erroneously find that termination would best meet said needs and
       welfare when the Agency has failed to prove grounds for
       involuntarily terminating parental rights pursuant to the grounds
       alleged under 23 Pa.C.S. § 2511(a)(1), (2), (5), and (8) by clear
       and convincing evidence?

____________________________________________


3 The trial court entered its opinion on May 24, 2019.           See Pa.R.A.P.
1925(a)(2)(ii).

                                          - 10 -
J-S46031-19


      6. Did the trial court erroneously find that the needs and welfare
      of the child as contemplated under 23 Pa.C.S. § 2511(b) were best
      met by terminating the parental rights of [Mother]?

Mother’s Brief at 7-8.

      Essentially, Mother argues that her rights should not be

terminated because her lack of involvement with Child was not her fault.

See Mother’s Brief at 20-33. Mother argues that during the time she

was not performing parental duties, she was imprisoned by Father and

that, once she was able to escape, she showed “reasonable firmness”

by initiating contact with her attorney. Id.

      We review cases involving the termination of parental rights

according to the following standard.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and

quotations omitted).

      Termination requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for

                                     - 11 -
J-S46031-19


      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the current action, the trial court terminated Mother’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). We

have long held that, in order to affirm a termination of parental rights,

we need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d

380, 384 (Pa. Super. 2004) (en banc). Accordingly, we will focus our

analysis on Section 2511(a)(1) and (b), which provide as follows:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing of
            the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant

                                     - 12 -
J-S46031-19


      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      Mother contends that the “trial court erroneously terminated [her]

parental rights under 2511(a) because [she] did not refuse to perform

parental duties for a period of six months prior to the filing of the Petition.”

Mother’s Brief at 21 (emphasis added). Mother explains that, instead, her

“abusive situation with Father prohibited her from being able to assert her

parental claim.” Id. at 23.

      However, 23 Pa.C.S. § 2511(a)(1) allows for termination of parental

rights if the parent “refused or failed to perform parental duties” (emphasis

added). Accordingly, even if Mother did not “refuse[] . . . to perform parental

duties[,]” see id. (emphasis added), as she alleges, Mother’s Brief at 21, 23,

her rights may still be terminated if the evidence established that she failed

to perform her parental duties. 23 Pa.C.S. § 2511(a)(1).

      With respect to Section 2511(a)(1), our Supreme Court has held,

      [o]nce the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1998)

(emphasis added). Further,



                                     - 13 -
J-S46031-19


      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re N.M.B., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

      In the current appeal, the evidence established that Mother failed to

perform her parental duties for a period of six months preceding the filing of

the termination petition.   Mother’s supervised visitation was reinstated in

September 2017, but she missed three visits with Child in September and

October 2017.     The last contacts Mother had with the Agency were on

October 17, 2017, when she discussed Child’s dental surgery with a

caseworker, and on October 23, 2017, when the caseworker helped Mother

pay for gas. Mother had no further contact with the Agency until July 26,

2018 – after the termination petition was filed on April 6, 2018. Although

Mother contacted the Agency in October 2017, asking questions about Child’s

dental surgery and requesting money for gas does not equate to performing

parental duties. During this six month period between October 6, 2017, and

April 6, 2018, Mother was not in contact with Child, missed three supervised

visits, did not provide any kind of support for Child, and did not send Child

any gifts or letters. Mother was then out of contact with the Agency until

three months and twenty days after the filing of the petition to terminate her




                                     - 14 -
J-S46031-19


rights. Accordingly, the evidence established that for a period of six months,

Mother did not perform her parental duties.

      We    next    examine    Mother’s       explanation   for   her   conduct.

Charles E.D.M., 708 A.2d at 92. Mother claimed that she was held a virtual

prisoner in a motel room from November 2017 until Father’s incarceration in

April 2018. See Mother’s Brief at 23. Mother claimed she feared for her life

if she were to leave. However, this explanation does not factor in that she

had missed visitations with Child prior to her alleged imprisonment, as well as

her failure to contact Child or the Agency after Father’s incarceration. Indeed,

Mother waited about three months to do so. N.T., 2/26/2019, at 30 (Mother

resumed contact with Agency in July 2018), 147-49 (Father incarcerated in

April 2018). As the trial court observed,

      While Mother may have been, at least to some extent, victimized
      by Father’s “controlling and abusive” behavior during that time
      period, she had numerous opportunities to reach out for help, had
      she chosen to do so. Regrettably, she chose not to seek
      assistance, or support from others. As a result, Child, as well as
      the Agency, could reasonably assume Mother had totally
      abandoned her parental duties. The harm to Child caused by
      maternal abandonment is undoubtedly significant, and makes it
      even more important that he find stability in a permanent home
      filled with love and support.

      We heard no credible explanation for Mother’s failure to
      communicate once Father was incarcerated in April 2018[.]

Trial Court Opinion, 5/24/2019, at 15.

      Accordingly, the trial court appropriately determined that Mother’s

parental rights could be terminated pursuant to Section 2511(a)(1), as she


                                     - 15 -
J-S46031-19


had failed to perform her parental duties for a period of six months, and that

this decision was supported by the clear and convincing evidence of record.

See In re K.Z.S., 946 A.2d 753, 757 (Pa. Super. 2008).

     Next, we must consider whether Child’s needs and welfare will be met

by termination pursuant to Subsection (b). See In re Z.P., 994 A.2d 1108,

1121 (Pa. Super. 2010). “In this context, the court must take into account

whether a bond exists between child and parent, and whether termination

would destroy an existing, necessary and beneficial relationship.” Id. The

court is not required to use expert testimony, and social workers and

caseworkers may offer evaluations as well. Id. Ultimately, the concern is the

needs and welfare of a child. Id.

     We have noted that

     [b]efore granting a petition to terminate parental rights, it is
     imperative that a trial court carefully consider the intangible
     dimension of the needs and welfare of a child—the love, comfort,
     security, and closeness—entailed in a parent-child relationship, as
     well as the tangible dimension. Continuity of relationships is also
     important to a child, for whom severance of close parental ties is
     usually extremely painful. The trial court, in considering what
     situation would best serve the child[ren]’s needs and welfare,
     must examine the status of the natural parental bond to consider
     whether terminating the natural parents’ rights would destroy
     something in existence that is necessary and beneficial.

Id. (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super. 2000)).

     Mother argues that she and Child share a bond and that Child’s needs

were not met by the severance of that bond. See Mother’s Brief at 35. She

contends that, although Child expressed a desire to live with and be adopted



                                    - 16 -
J-S46031-19



by his foster mother, he did not understand the legal effect of the termination

of her parental rights. Id. She avers that severance would not best serve

Child’s needs and welfare because the relationship had just been reestablished

after a lengthy lapse. Id. at 35-36.

      In the current case, the trial court found that termination served Child’s

best interests because

      Child has known his present foster mother and her parents since
      approximately April 2017. Ms. Hertzberg testified that Child has
      a strong relationship with his foster mother, whom he calls
      “mommy,” and with whom he has lived for almost two (2) years.
      They are very affectionate toward each other. Child also has a
      very strong relationship with foster mother’s parents, who live in
      a separate in-law suite at the home. Child gets along with them
      very well, and refers to them as “mom-mom and pop-pop.”
      Ms. Hertzberg explained that Child had participated in some
      therapy for emotional health needs and had been discharged in
      July 2018, prior to the reunification therapy that occurred after
      Mother’s visitation was ordered to be resumed. Academically,
      Child performs on target, or at an advanced level. Child has a dog
      in the foster home that he loves and which loves him back. His
      bedroom is decorated in a theme of puppies and dogs, at his
      request. The walls of [Child’s] room are filled with positive quotes
      about how to act like a gentleman and how to be a respectful
      person. He is proud to show off his room, which is filled with
      books, toys, and stuffed animals. The walls of his room also
      include framed family photos, including of him and his foster
      mother, along with photos of him and his biological mother . . .

      The court-appointed legal-directed counsel for Child shared that
      [Child] wants to be adopted by his foster mother. While Child did
      not seem to fully appreciate all of the legal ramifications of these
      proceedings, he stated to his counsel that he wants to remain with
      his foster mother and continue to be a family with her.

      We have no doubt that Mother loves Child and that he loves her.
      Unfortunately, the record contains clear and convincing evidence
      that Mother, while presently and commendably doing better in her


                                     - 17 -
J-S46031-19


      personal circumstances, has not made sufficient reasonable or
      responsible strides toward adequately being able to parent
      [Child].

      Mother’s unfortunate extended absence and poor decisions during
      that timeframe are of great concern to this [c]ourt. Likewise, we
      are concerned by Mother’s failure to immediately contact the
      Agency and/or [C]hild in April 2018, when her alleged dire
      circumstances were alleviated upon Father’s incarceration. When
      these considerations are balanced against the Child’s needs for
      permanence and stability, this [c]ourt reluctantly but firmly has
      concluded that it is in the best interests of [Child] to grant the
      Agency’s [petition].

Trial Court Opinion, 5/24/2019, at 17-18 (citations omitted).

      We see no error in this conclusion.      Child needs permanency and

stability, which his foster mother has provided for him. During the time period

when Mother was absent, Child made significant strides in alleviating some

negative emotional behaviors, including wetting the bed and suffering

nightmares. Child began to have nightmares again after the visits resumed.

Further, although Child loves Mother, visits with her upset and confuse him:

there may be a bond, but it is not a healthy bond. Child asked Mother why

she did not come to see him earlier, and Mother’s only explanation was that

she had car trouble. Mother again confused Child by telling him that he was

a big brother, and he began immediately worrying about his baby sister.

Although Mother has made strides in her personal circumstances she is still

residing in a homeless shelter and has previously had trouble finding

appropriate housing without assistance. To uproot Child from a loving, stable




                                    - 18 -
J-S46031-19


home when he has expressed a clear desire to be adopted would not be in his

best interests.

      Consequently, clear and convincing evidence supports the trial court’s

termination of Mother’s parental rights with respect to 2511(b), where there

was not a healthy bond between Mother and Child and adoption would best

serve Child’s needs and welfare. See Z.P., 994 A.2d at 1126-27; K.Z.S., 946

A.2d at 763.

      Based on the foregoing, we conclude the trial court did not make an

error of law nor abuse its discretion by terminating Mother’s parental rights to

Child. See T.S.M., 71 A.3d at 267. Accordingly, we affirm the termination

decree.

      Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/19




                                     - 19 -